Case 2:20-cv-01374-CBM-MAA Document 76 Filed 03/10/21 Page 1 of 5 Page ID #:520




  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10

 11   DOUGLAS KIRKLAND,                            Case No.: 2:20-cv-1374-CBM-MAA(x)

 12                                                ORDER RE: PLAINTIFF’S
               Plaintiff,
 13                                                APPLICATION FOR DEFAULT
          v.                                       JUDGMENT BY COURT AGAINST
 14                                                DEFENDANT KFIR MOYAL [41]
      NAUSICAA RAMPONY et al.
 15

 16            Defendants.
 17

 18            The matter before the Court is Plaintiff Douglas Kirkland’s Application for
 19   Default Judgment By Court (the “Application”) as to Defendant Kfir Moyal
 20   (“Moyal”). (Dkt. No. 41.)
 21                                    I.    BACKGROUND
 22            The operative complaint asserts one cause of action for copyright infringement
 23   pursuant to 17 U.S.C. § 101 et seq. (Dkt. No. 21, First Amended Complaint
 24   “FAC”).) Plaintiff filed a proof of service demonstrating the Summons and FAC was
 25   served on Defendant Moyal on June 10, 2020. (Dkt. No. 38.) The clerk entered
 26   default against Moyal on July 16, 2020. (Dkt. No. 40.) Plaintiff served the instant
 27   Application on Moyal on August 25, 2020. (Dkt. No. 41.)
 28
                                                  - 1-
Case 2:20-cv-01374-CBM-MAA Document 76 Filed 03/10/21 Page 2 of 5 Page ID #:521




  1         Based on the originally noticed hearing date, Moyal’s opposition to the
  2   Application was due on September 1, 2020, but Moyal did not file an opposition.
  3   However, Moyal appeared at the noticed hearing on the Application on September
  4   22, 2020 and stated he intended to file a motion to set aside the clerk’s entry of
  5   default. (Dkt. No. 43.) Accordingly, the Court continued the hearing to November
  6   10, 2020 to permit Moyal to file a motion to set aside the clerk’s entry of default.
  7   (Id.) The Court subsequently granted Moyal’s request for a 30-day continuance to
  8   retain counsel and continued the hearing to December 15, 2020. (Dkt. No. 49.) No
  9   substitution of counsel form was filed and no opposition to the Application or motion
 10   to set aside the clerk’s entry of default was filed by Moyal.
 11         On December 15, 2020, Moyal appeared at the second hearing on the
 12   Application and stated that he had filed for bankruptcy. The Court took judicial
 13   notice of the bankruptcy petition filed by Moyal with the United States Bankruptcy
 14   Court for the Southern District of Florida, Case No. 20-22770-LMI (Dkt. No. 1), and
 15   on December 16, 2020, this case was automatically stayed as to Defendant Moyal.
 16   (Dkt. No. 56.) Because the bankruptcy petition was filed by Defendant Moyal in his
 17   individual capacity, this action was not automatically stayed as to Defendants The
 18   Cool Heart, LLC, Nausicaa Rampony, Kfir Moyal Art LLC and Kfir Moyal Art
 19   Gallery Inc.
 20         On November 20, 2020, the Court approved the stipulation to set aside the
 21   clerk’s entry of default as to Defendants Nausicaa Rampony and The Cool Heart,
 22   LLC’s, and denied the Application for default judgment as to those defendants. (Dkt.
 23   No. 52.) Defendants Nausicaa Rampony and The Cool Heart, LLC have filed an
 24   answer to the Complaint. (Dkt. Nos. 54, 55.) On December 17, 2020, the Court
 25   entered default judgment against Defendants Kfir Moyal Art Gallery Inc. and Kfir
 26   Moyal Art LLC fdba Kfir Moyal Art Gallery Inc. and in favor of Plaintiff in the
 27

 28
                                                 - 2-
Case 2:20-cv-01374-CBM-MAA Document 76 Filed 03/10/21 Page 3 of 5 Page ID #:522




  1   amount of $150,000 in statutory damages, $6,600 in attorneys’ fees, and $1,191.08 in
  2   costs. (Dkt. No. 64.)
  3         On January 28, 2021, Plaintiff filed a notice regarding a January 13, 2021
  4   order issued by the United States Bankruptcy Court for the Southern District of
  5   Florida dismissing Moyal’s bankruptcy case, Case No. 20-22770. (Dkt. No. 66.)
  6   Accordingly, the Court issued an order on February 2, 2021, lifting the stay as to
  7   Defendant Moyal, ordering Moyal to file a written opposition to the Application for
  8   Default Judgment or a motion to set aside the clerk’s entry of default no later than
  9   February 12, 2021, setting the hearing on the Application for March 9, 2021, and
 10   notifying Moyal that “[a] failure to file an opposition or a motion to set aside the
 11   clerk’s entry of default by February 12, 2021 shall result in entry of default judgment
 12   against Defendant Kfir Moyal and in favor of Plaintiff.” (Dkt. No. 67.) No
 13   opposition to the Application or motion to set aside the clerk’s entry of default was
 14   filed by Moyal.1
 15                                    II.    DISCUSSION
 16         Having considered the First Amended Complaint filed in this action, Plaintiff’s
 17   Application, and the entire record in this case, the Court finds as follows:
 18         1.     Plaintiff filed evidence demonstrating Defendant Moyal is not an infant,
 19   incompetent person, or in military service.
 20         2.     To prove copyright infringement, a plaintiff must show: (1) ownership
 21   of a valid copyright and (2) copying of constituent elements of the work that are
 22
      1
       On February 16, 2021, Moyal filed a notice regarding retaining counsel. (Dkt. No.
 23   69.) In light of the notice, on February 16, 2021, the Court ordered counsel for
      Moyal to file a substitution of counsel form and “file any requests counsel deems
 24   necessary in this action.” (Dkt. No. 70.) On March 9, 2021, the date of the third
      hearing on the Application, counsel for Moyal filed a notice of appearance. Moyal’s
 25   counsel appeared at the hearing and orally requested additional time to review the
      case. However, the Application was filed more than six months ago and the Court
 26   has provided Moyal with numerous extensions to file an opposition or motion to set
      aside the clerk’s entry of default. Accordingly, the Court granted the Application for
 27   Default Judgment at the hearing and indicated counsel for Moyal may file any
      motions he deems necessary in this action.
 28
                                                 - 3-
Case 2:20-cv-01374-CBM-MAA Document 76 Filed 03/10/21 Page 4 of 5 Page ID #:523




  1   original.” Folkens v. Wyland Worldwide, LLC, 882 F.3d 768, 774 (9th Cir. 2018).
  2   Copying of constituent elements of the work can be shown by direct evidence of
  3   copying. Id. Here, the FAC alleges Plaintiff owns a valid copyright in the work at
  4   issue, a photograph of Brigette Bardot, and Defendant Moyal copied, displayed
  5   and/or distributed the work without Plaintiff’s authorization. (FAC ¶¶ 19-20, 23, 28,
  6   31-35, 37-39.) Therefore, the sufficiency of the allegations in the FAC and the merits
  7   of Plaintiff’s copyright infringement claim favor granting the Application.
  8         3.     No dispute of material fact exists that would preclude entry of default
  9   judgment.
 10         4.     Plaintiff will likely be without further recourse for recovery if default
 11   judgment is not entered.
 12         5.     There is no evidence before the Court demonstrating Moyal’s default
 13   resulted from excusable neglect.
 14         6.     Therefore, the Court finds the factors set forth in Eitel v. McCool, 782
 15   F.2d 1470 (9th Cir. 1986), weigh in favor of entering default judgment against
 16   Defendant Moyal as to Plaintiff’s copyright infringement claim.
 17         7.     The FAC alleges Defendant Moyal’s infringement of Plaintiff’s
 18   copyright was willful. (FAC ¶ 41.) The FAC also alleges the United States District
 19   Court for the Southern District of Florida entered judgment against Kfir Moyal Art
 20   Gallery Inc., which is owned and operated by Defendant Moyal, for copyright
 21   infringement against Plaintiff on September 17, 2019 as to the same work, and
 22   Defendants Moyal and Kfir Moyal Art Gallery Inc. have continued to infringe on
 23   Plaintiff’s copyrighted work despite the prior judgment entered against them. (FAC
 24   ¶¶ 5-6, 24-28.) Therefore, the Court finds Defendant Moyal’s infringement was
 25   willful. See, e.g., Aries Music Entm’t, Inc. v. Angelica’s Record Distributors, Inc.,
 26   506 F. App’x 550, 552 (9th Cir. 2013) (“The district court’s default judgment
 27   include[d] an implied finding of willfulness” where plaintiff “specifically pled that
 28
                                                 - 4-
Case 2:20-cv-01374-CBM-MAA Document 76 Filed 03/10/21 Page 5 of 5 Page ID #:524




  1   the defendants engaged in continuing willful infringement of its copyrights.”).
  2         8.     Under 17 U.S.C. § 504(c), the statutory maximum for willful copyright
  3   infringement is $150,000 “for all infringements involved in the action, with respect to
  4   any one work, for which any one infringer is liable individually, or for which any two
  5   or more infringers are liable jointly and severally.” The Court entered default
  6   judgment on December 17, 2020 against Defendants Kfir Moyal Art Gallery Inc. and
  7   Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc. and in favor of Plaintiff in the
  8   amount of $150,000 in statutory damages, $6,600 in attorneys’ fees, and $1,191.08 in
  9   costs as to infringement of the same work. (Dkt. No. 64.) The FAC alleges
 10   Defendant Moyal owns and operates Kfir Moyal Art Gallery Inc. and Kfir Moyal Art
 11   LLC. (FAC ¶¶ 5-7.) Therefore, the Court finds Defendants Kfir Moyal, Kfir Moyal
 12   Art Gallery Inc. and Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc. are jointly
 13   and severally liable for $150,000 in statutory damages for the infringement. See
 14   Louis Vuitton Malletier, S.A. v. Akanoc Sols., Inc., 658 F.3d 936, 946 (9th Cir. 2011)
 15   (“[W]hen statutory damages are assessed against one defendant or a group of
 16   defendants held to be jointly and severally liable, each work infringed may form the
 17   basis of only one award, regardless of the number of separate infringements of that
 18   work.”).
 19                                  III.   CONCLUSION
 20         Accordingly, the Court GRANTS Plaintiff’s Application as to Defendant Kfir
 21   Moyal, and orders an amended default judgment be entered against Defendants Kfir
 22   Moyal, Kfir Moyal, Kfir Moyal Art Gallery Inc., and Kfir Moyal Art LLC fdba Kfir
 23   Moyal Art Gallery Inc., jointly and severally, in the amount of $150,000 in statutory
 24   damages, $6,600 in attorneys’ fees, and $1,191.08 in costs.
 25         IT IS SO ORDERED.
 26   Dated: March 10, 2021.                 __________________________________
                                             Honorable Consuelo B. Marshall
 27                                          United States District Judge
 28                                         CC:FISCAL
                                                - 5-
